10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00221-DJA Document 1

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644
NICHOLAS D. DICKINSON
Assistant United States Attorney

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

Phone: (702) 388-6336

nicholas.dickinson@usdoj.gov
Attorneys for the United States of America

Filed 03/19/20 Page 1 of 5

RG gene

to ay 1
a we ‘5 ,P
“ © Live Umer Seg

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, COMPLAINT
Plaintiff Magistrate No. 2:20-mj-00221-DJA
vs. VIOLATIONS:
LOUIS DAMATO, 18 U.S.C. § 115(a)(1)(B) — Threats Against
United States Official
Defendant. 18 U.S.C. § 875(c) — Interstate Threats

 

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned

Complainant, being duly sworn, deposes and states:

Count One

(Threats Against United States Official)

On or about March 16, 2020, in the District of Nevada,

LOUIS DAMATO

threatened to assault and murder United States Representative Dina Titus, with the intent to

impede, intimidate, and interfere with Representative Titus while engaged in performance of

official duties, and to retaliate against Representative Titus on account of the performance of

official duties, all in violation of Title 18, United States Code, Section 115(a)(1)B).

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00221-DJA Document1 Filed 03/19/20 Page 2 of 5

Count Two
(Interstate Threats)

On or about March 16, 2020, in the District of Nevada,
LOUIS DAMATO,
knowingly and willfully transmitted in interstate commerce from the State of Nevada to
Washington, D.C., a communication to United States Representative Dina Titus, and the
communication contained a threat to injure Representative Dina Titus, all in violation of Title

18, United States Code, Section 875(c).

INTRODUCTION

1. Tam a Special Agent (“SA”) with the Federal Bureau of Investigation (“FBI”)
and have employed by the FBI since 2016. I am currently assigned to the Las Vegas FBI Joint
Terrorism Taskforce (“JT TF”) and I am responsible for investigating threats to life. Before
joining the FBI, I was a State Trooper, employed by the Ohio State Highway Patrol for five
years. In that capacity I was charged with investigating multiple violations to include traffic
control violations, narcotics, injury, fatal and property crashes as well as responding to calls for
service. I was assigned to the Criminal Patrol Team, a specialized drug investigations unit for
two years and received annual high-risk management training. I have received basic, advanced,
and on the job training in investigations of cases involving threat to life matters. Before joining
the Ohio State Highway Patrol, I completed my bachelor’s degree in criminal justice, in 2011.

2. The following information contained within this criminal complaint is based
upon my participation in this investigation or information provided to me by other law
enforcement, including the United States Capitol Police and the Las Vegas Metropolitan Police
Department (“LVMPD”). Because this Affidavit is being submitted for the limited purpose of

securing a criminal complaint, I have not included each and every fact known to me concerning

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00221-DJA Document1 Filed 03/19/20 Page 3 of 5

this investigation. I have set forth only those facts that I believe are necessary to establish
probable cause for the above listed offense. All times noted are approximate.

This affidavit is made in support of a criminal complaint charging Louis DAMATO
(“DAMATO”) with violations of 18 U.S.C. §§ 115(a)(1)(B) and 875(c). Title 18, United States
Code, Section 115(a)(1)(B) makes it a crime to threaten to assault or murder a United States
official, with the intent to impede intimidate or interfere with such official while engaged in the
performance of official duties or with the intent to retaliate against such official on account of
the performance of official duties. A Member of Congress is a United States official within the
meaning of 18 U.S.C. § 115(c)(4). Title 18, United States Code, Section 875(c) makes it a crime
to transmit in interstate commerce any communication containing a threat to injure the person
of another.

PROBABLE CAUSE

3. On or about March 16, 2019, at 6:46 a.m. (EST) the Washington, D.C.
Congressional offices of United States Representative Dina Titus received a threatening
voicemail that stated:

You fucking whore you know who this is because I’ve been fucking tracing your

phone calls you’ve been calling the police. I’ve been calling the police since four

o’clock today. It’s one three four in the morning you had me falsely evicted you

have been abusing the police force here that have been abusing me. So guess what?

I bought a fucking gun ok I’m coming to DC to blow your fucking head off! Send

the police for me cause I can’t get them to come out. So maybe if I threaten your

fucking life and it’s not a threat whore it’s a promise. . . . 18 terms you want? Fuck

you I'll blow your fucking head off before you can get to your 18 term and I won’t

lose a vote because Donald Trump told me to tell you that you skank... . I'll

fucking have you removed from the face of the earth and they’ll never know you

existed and that’s a promise whore tumbleweed Titus nobody will miss you and I

won't lose a vote.

4, The phone number used to make this call was XXX-XXX-7427 (the “Target

Telephone”). On March 16, 2020, at approximately 11:30 a.m. (EST), United States Capitol

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00221-DJA Document1 Filed 03/19/20 Page 4 of 5

Police Detective Robert Flock spoke with AT&T Technician Christine (Last Name Unknown)
and she provided the following subscriber information over the phone for the Target
Telephone: Louis A. Damato, XXXX Keating Circle, Las Vegas, Nevada 89147. Christine
also confirmed the account was active. On March 16, 2020, at approximately 12:15 p.m.
(EST), Detective Flock received a telephonic ping for Target Telephone with a longitude of
W115.33277 and a latitude of N36.16212. Detective Flock determined this location to be
near Costco, 801 South Pavilion Center Drive, Las Vegas, Nevada 89144. At approximately
1:58 p.m. (EST), Detective Flock received a second telephonic ping for the Target Telephone
with a longitude of W115.33292 and a latitude of N36.15767. Detective Flock determined
this location to be near Red Rock Resort, 11011 West Charleston Boulevard, Las Vegas,
Nevada 89135.

5. LVMPD officers determined that DAMATO was a registered guest at Red Rock
Resort and that he provided the Target Telephone to hotel registration personnel during check
in. Officers located and arrested DAMATO at the valet station. LVMPD Detective Grant
Duffin read DAMATO his Miranda rights and DAMATO agreed to answer questions.
DAMATO admitted that he had been calling Representative Titus’ office for several days and
that he had called her office that morning. DAMATO stated that during one of the calls, he left
a message that he would be able to shoot Representative Titus on Fifth Avenue and not lose a
vote. DAMATO stated that he planned on running against Representative Titus and taking her
seat.

///
///

///

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00221-DJA Document1 Filed 03/19/20 Page 5of5

CONCLUSION

6. Based on the above facts, I believe there is probable cause that DAMATO did
threaten to assault and murder a United States official, namely United States Representative
Dena Titus, with the intent to impede, intimidate, or interfere with such United States official,
while engaged in the performance of official duties or with the intent to retaliate against such
United States official on the account of the performance of official duties, in violation 18
U.S.C. § 115(a)(1)(B). Further, there is probable cause that DAMATO did transmit in
interstate commerce a communication containing a threat to injure and kill United States
Representative Dena Titus, in violation of 18 U.S.C. § 875(c).

Respectfully submitted,

  
 

AL]
Tieara Yoned, Special Agent
Federal Bureau of Investigation

 

Attested to by the egplicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone on day of March 2020.

VCE

UNITED STATES MAGISTRATE JUDGE

 

 

 
